Exhibit 10.3
Execution Version
SECURITY AGREEMENT
     SECURITY AGREEMENT (this “Agreement”), dated as of September 17, 2009,
among (a) KAMAN CORPORATION, a Connecticut corporation (the “Company”), (b)
KAMAN AEROSPACE GROUP, INC., a Connecticut corporation, KAMATICS CORPORATION, a
Connecticut corporation, KAMAN PRECISION PRODUCTS, INC., a Florida corporation,
KAMAN AEROSPACE CORPORATION, a Delaware corporation, KAMAN AEROSTRUCTURES GROUP
— WICHITA, INC., a Delaware corporation, KAMAN AEROSTRUCTURES — WICHITA, INC., a
Delaware corporation, KAMAN INDUSTRIAL TECHNOLOGIES CORPORATION, a Connecticut
corporation, KAMAN X CORPORATION, a Connecticut corporation, and K-MAX
CORPORATION, a Connecticut corporation (each a “Guarantor”, and collectively,
the “Guarantors”), (c) each other party as shall from time to time become a
party hereto (each such other party, the Company and the Guarantors being
hereinafter referred to from time to time, individually, as a “Grantor” and,
collectively, as the “Grantors”) and (d) BANK OF AMERICA, N.A. (“Bank of
America”), as collateral agent (hereinafter, in such capacity, the “Collateral
Agent”) for the Senior Secured Parties under, and as defined in, the
Intercreditor Agreement, dated as of the date hereof (as amended, restated,
extended, supplemented, modified and otherwise in effect from time to time, the
“Intercreditor Agreement”), by and among the Revolving Loan Administrator, the
Term Loan Administrator and the Collateral Agent and acknowledged by the Loan
Parties (as defined in the Intercreditor Agreement) signatory thereto.
     WHEREAS, (a) the Company, the Collateral Agent, the lenders party thereto
from time to time (the “Revolving Loan Lenders”), Bank of America and The Bank
of Nova Scotia, each as a Co-Administrative Agent for the Revolving Loan
Lenders, Bank of America, as Administrator for the Revolving Loan Lenders (the
“Revolving Loan Administrator”) and as Collateral Agent, RBS Citizens, National
Association, as Syndication Agent, and certain other parties thereto from time
to time, have entered into that certain Revolving Credit Agreement, dated as of
the date hereof (as amended, restated, extended, supplemented, modified and
otherwise in effect from time to time, the “Revolving Credit Agreement”),
(b) the Guarantors have entered into a Domestic Subsidiary Guarantee pursuant to
which they have Guaranteed the Obligations (as defined in the Revolving Credit
Agreement), (c) the Company, the Collateral Agent, the lenders party thereto
from time to time (the “Term Loan Lenders”), Bank of America and The Bank of
Nova Scotia, each as a Co-Administrative Agent for the Term Loan Lenders, Bank
of America, as Administrator for the Term Loan Lenders (the “Term Loan
Administrator”), and certain other parties thereto from time to time, have
entered into that certain Amended and Restated Term Loan Credit Agreement, dated
as of the date hereof (as amended, restated, extended, supplemented, modified
and otherwise in effect from time to time, the “Term Loan Credit Agreement” and
together with the Revolving Credit Agreement, the “Credit Agreements”), and
(d) the Guarantors have entered into a Domestic Subsidiary Guarantee pursuant to
which they have Guaranteed the Obligations (as defined in the Term Loan Credit
Agreement);

 



--------------------------------------------------------------------------------



 



     WHEREAS, it is (i) a condition precedent to the Revolving Loan Lenders
making any loans or otherwise extending credit to the Borrowers under, and as
defined in, the Revolving Credit Agreement and (ii) a requirement under the Term
Loan Credit Agreement that the Grantors execute and deliver to the Collateral
Agent, for the benefit of the Senior Secured Parties, a security agreement in
substantially the form hereof; and
     WHEREAS, each Grantor wishes to grant a security interest in favor of the
Collateral Agent, for the benefit of the Senior Secured Parties, as herein
provided;
     NOW, THEREFORE, in consideration of the promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
     1. Definitions. All capitalized terms used herein without definitions shall
have the respective meanings provided therefor in the Intercreditor Agreement.
The term “State”, as used herein, means the State of New York. All terms defined
in the Uniform Commercial Code of the State and used herein shall have the same
definitions herein as specified therein. However, if a term is defined in
Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9. The term “electronic document” applies in the
event that the 2003 revisions to Article 7, with amendments to Article 9, of the
Uniform Commercial Code, in substantially the form approved by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws,
are now or hereafter adopted and become effective in the State or in any other
relevant jurisdiction.
     2. Security Interest.
     2.1. Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Senior Secured Parties, to secure the
payment and performance in full of all of the Senior Obligations, a security
interest in and pledges and assigns to the Collateral Agent, for the benefit of
the Senior Secured Parties, the following properties, assets and rights of such
Grantor, wherever located, whether now owned or hereafter acquired or arising,
and all proceeds and products thereof (all of the same being hereinafter called
the “Collateral”): all personal and fixture property of every kind and nature
including all goods (including inventory, equipment and any accessions thereto),
instruments (including promissory notes), documents (including, if applicable,
electronic documents), accounts (including health-care-insurance receivables),
chattel paper (whether tangible or electronic), letter-of-credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities and all other investment property (subject to Sections 2.2 and 5.1),
money, cash or cash equivalents, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims, all general
intangibles (including all payment intangibles, software and intellectual
property), and any books, records or information relating to the foregoing and
any proceeds of the foregoing. The Collateral Agent acknowledges that the
attachment of its security interest in any commercial tort claim of any Grantor
as original collateral is subject to such Grantor’s compliance with Section 4.8.

-2-



--------------------------------------------------------------------------------



 



     2.2. Non-Transferable Collateral. (a) The grant of the security interest
contained in Section 2.1 shall not extend to, and the term “Collateral” shall
not include (a) any personal property of any Grantor constituting “Equipment for
Sale” (the “Excluded Inventory”) as defined in that certain Settlement Deed
dated March 19, 2008, by and among The Commonwealth of Australia as represented
by the Department of Defense, Kaman Aerospace International Corporation, Kaman
Aerospace Corporation, and Kaman Corporation (as amended prior to the date
hereof, the “Settlement Agreement”), to the extent that the Settlement Agreement
prohibits the granting of a security interest in any Excluded Inventory, (b) any
directly held investment property, or any general intangibles, now or hereafter
held or owned by the Grantors, to the extent, in each case, that (i) a security
interest may not be granted by the Grantors in such directly held investment
property or general intangibles as a matter of law, or under the terms of the
governing document applicable thereto, without the consent of one or more
applicable parties thereto and (ii) such consent has not been obtained, or
(c) more than 66% of the Equity Interests (as defined in each Credit Agreement)
of any first-tier Foreign Subsidiary (as defined in each Credit Agreement), and,
to the extent not yet paid to such Grantor, the corresponding proportion of
dividends, distributions, interest and other payments with respect thereto.
     (b) The grant of the security interest contained in Section 2.1 shall
extend to, and the term “Collateral” shall include, (i) any and all proceeds of
the Excluded Inventory, which any Grantor is entitled to retain under the terms
of the Settlement Agreement, and such directly held investment property or
general intangibles to the extent that such proceeds are not themselves directly
held investment property or general intangibles subject to Section 2.2(a) and
(ii) upon any such applicable party or parties’ consent with respect to any
otherwise excluded Excluded Inventory, directly held investment property or
general intangibles being obtained, thereafter such Excluded Inventory, directly
held investment property or general intangibles.
     (c) The provisions of Section 2.2(a) shall not apply to (i) directly held
investment property or general intangibles to the extent that the restriction on
the Grantor granting a security interest therein is not effective under
applicable law or (ii) payment intangibles.
     3. Authorization to File Financing Statements. Each Grantor hereby
irrevocably authorizes the Collateral Agent at any time and from time to time to
file in any filing office in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Uniform Commercial Code of the State or
such other jurisdiction, or (ii) as being of an equal or lesser scope or with
greater detail, and (b) provide any other information required by part 5 of
Article 9 of the Uniform Commercial Code of the State or such other jurisdiction
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (x) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and, (y) in the case of a financing statement filed as

-3-



--------------------------------------------------------------------------------



 



a fixture filing or indicating Collateral as as-extracted collateral or timber
to be cut, a sufficient description of real property to which the Collateral
relates. Each Grantor agrees to furnish any such information to the Collateral
Agent promptly upon the Collateral Agent’s request. Each Grantor also ratifies
its authorization for the Collateral Agent to have filed in any Uniform
Commercial Code jurisdiction any like initial financing statements or amendments
thereto if filed prior to the date hereof, with all costs and expenses to be at
the Grantors’ expense.
     4. Other Actions. Further to insure the attachment, perfection and first
priority of, and the ability of the Collateral Agent to enforce, the Collateral
Agent’s security interest in the Collateral, each Grantor agrees, in each case
at such Grantor’s expense, to take the following actions with respect to the
following Collateral and without limitation on such Grantor’s other obligations
contained in this Agreement:
     4.1. Promissory Notes and Tangible Chattel Paper. If any Grantor shall, now
or at any time hereafter, hold or acquire any promissory notes or tangible
chattel paper (a) individually having a face value in excess of $1,000,000
(each, a “Material Note”) or (b) collectively, including the sum of (i) the
promissory notes and tangible chattel paper of all Grantors (collectively, the
“Excess Notes”) together with (ii) the electronic chattel paper, electronic
documents and other “transferrable records,” as that term is defined in
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, of all Grantors (collectively, the “Excess Electronic
Chattel Paper” and, together with the Excess Notes, the “Excess Notes/Chattel
Paper”), having a face value in excess of $5,000,000 in the aggregate, such
Grantor shall forthwith (A) endorse, assign and deliver to the Collateral Agent
each such Material Note and, (B) to the extent the Excess Notes/Chattel Paper
have a face value in excess of $5,000,000 in the aggregate, (1) endorse, assign
and deliver to the Collateral Agent such Excess Notes having the highest face
value (collectively with the Material Notes, the “Pledged Debt”) pursuant to
this Section or (2) take such action as the Collateral Agent may reasonably
request to vest in the Collateral Agent control of such Excess Electronic
Chattel Paper having the highest face value pursuant to Section 4.6, such that
the aggregate face value of the remaining Excess Notes that are not endorsed,
assigned and delivered to the Collateral Agent pursuant to this Section and the
remaining Excess Electronic Chattel Paper that are not in control of the
Collateral Agent pursuant to Section 4.6, shall not exceed $5,000,000 in the
aggregate, and, in each case of a required endorsement, assignment and delivery,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time specify.
     4.2. Deposit Accounts. For each deposit account that any Grantor, now or at
any time hereafter, opens or maintains, such Grantor shall, at the Collateral
Agent’s reasonable request and option, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (a) cause the
depositary bank to agree to comply without further consent of such Grantor, at
any time with instructions from the Collateral Agent to such depositary bank
directing the disposition of funds from time to time credited to such deposit
account, or (b) arrange for the Collateral Agent to become the customer of the
depositary bank with respect to the deposit account, with

-4-



--------------------------------------------------------------------------------



 



such Grantor being permitted, only with the consent of the Collateral Agent, to
exercise rights to withdraw funds from such deposit account. The Collateral
Agent agrees with each Grantor that the Collateral Agent shall not give any such
instructions pursuant to clause (a) above or withhold any withdrawal rights from
any Grantor pursuant to clause (b) above, unless an Event of Default has
occurred and is continuing or would occur if effect were given to any withdrawal
not otherwise permitted by the Loan Documents (as defined in each Credit
Agreement). The provisions of this paragraph shall not apply to any deposit
accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of any Grantor’s
employees.
     4.3. Investment Property. Subject to Section 2.2, if any Grantor shall, now
or at any time hereafter, hold or acquire any certificated securities of any
Subsidiary, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify. If
any securities now or hereafter acquired by any Grantor are (a)
(i) uncertificated or (ii) certificated and issued by a Person other than a
Subsidiary, (b) issued to such Grantor or its nominee directly by the issuer
thereof, and (c) (i) individually have a principal amount or value in excess of
$1,000,000 in the aggregate (each a “Material Security”) or (ii) collectively,
with such securities of all Grantors, have a principal amount in excess of
$5,000,000 in the aggregate, such Grantor shall immediately notify the
Collateral Agent thereof and, at the Collateral Agent’s request and option,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (A) cause the issuer to agree to comply, without
further consent of such Grantor or such nominee, at any time with instructions
from the Collateral Agent as to each Material Security and, to the extent such
securities of all Grantors have a principal amount or value in excess of
$5,000,000 in the aggregate, such securities having the highest principal
amounts (collectively, the “Excess Securities” and, together with the Material
Securities, the “Pledged Securities”) such that the aggregate principal amount
or value of the remaining securities shall not exceed $5,000,000 or (B) arrange
for the Collateral Agent to become the registered owner of the Pledged
Securities. If any securities, whether certificated or uncertificated, or other
investment property now or hereafter acquired by any Grantor are held by such
Grantor or its nominee through a securities intermediary or commodity
intermediary and constitute Pledged Securities, such Grantor shall immediately
notify the Collateral Agent thereof and, at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent, either (1) cause such securities intermediary or (as
the case may be) commodity intermediary to agree to comply, in each case without
further consent of such Grantor or such nominee, at any time with entitlement
orders or other instructions from the Collateral Agent to such securities
intermediary as to such Pledged Securities, or (as the case may be) to apply any
value distributed on account of any commodity contract as directed by the
Collateral Agent to such commodity intermediary, or (2) in the case of Pledged
Securities held through a securities intermediary, arrange for the Collateral
Agent to become the entitlement holder with respect to such Pledged Securities,
with such Grantor being permitted, only with the consent of the Collateral
Agent, to exercise rights to withdraw or otherwise deal with such investment
property. The Collateral Agent agrees with each

-5-



--------------------------------------------------------------------------------



 



Grantor that the Collateral Agent shall not give any such entitlement orders or
instructions or directions to any such issuer, securities intermediary or
commodity intermediary pursuant to clauses (A) or (1) above, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by such
Grantor pursuant to clauses (B) or (2) above, unless an Event of Default has
occurred and is continuing or would occur after giving effect to any such
investment and withdrawal rights not otherwise permitted by the Loan Documents
(as defined in each Credit Agreement). The provisions of this paragraph shall
not apply to any financial assets credited to a securities account for which the
Collateral Agent is the securities intermediary.
     4.4. Collateral in the Possession of a Bailee. If any Collateral of any
Grantor constituting at least 5% of the total book value of the assets of the
Company and its Subsidiaries is, now or at any time hereafter, in the possession
of a bailee at a particular location, such Grantor shall promptly notify the
Collateral Agent thereof and shall promptly obtain an acknowledgement from the
bailee with respect to such location, in form and substance reasonably
satisfactory to the Collateral Agent, that the bailee holds such Collateral for
the benefit of the Collateral Agent and such bailee’s agreement to comply,
without further consent of such Grantor, at any time with instructions of the
Collateral Agent, as to such Collateral. The Collateral Agent agrees with each
Grantor that the Collateral Agent shall not give any such instructions unless an
Event of Default has occurred and is continuing or would occur after taking into
account any action by such Grantor with respect to the bailee.
     4.5. Landlord Waivers. If any Collateral of any Grantor constituting at
least 5% of the total book value of the assets of the Company and its
Subsidiaries is, now or at any time hereafter, located at a leased property,
such Grantor shall promptly notify the Collateral Agent thereof and shall
promptly obtain a landlord waiver in form and substance reasonably satisfactory
to the Collateral Agent with respect to such location.
     4.6. Electronic Chattel Paper, Electronic Documents and Transferable
Records. If any Grantor, now or at any time hereafter, holds or acquires an
interest in any electronic chattel paper, any electronic document or any
“transferable record,” (a) individually having a face value in excess of
$1,000,000 (each a “Material Electronic Paper”) or (b) collectively, including
the sum of all Excess Notes/Chattel Paper, having a face value in excess of
$5,000,000 in the aggregate, such Grantor shall (i) promptly notify the
Collateral Agent thereof and, at the request and option of the Collateral Agent,
shall take such action as the Collateral Agent may reasonably request to vest in
the Collateral Agent control of such Material Electronic Paper, under
Section 9-105 of the Uniform Commercial Code of the State or any other relevant
jurisdiction, Section 7-106 of the Uniform Commercial Code of the State or any
other relevant jurisdiction, Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, as applicable, and,
(ii) to the extent the Excess Notes/Chattel Paper have a face value in excess of
$5,000,000 in the aggregate, (A) endorse, assign and deliver to the Collateral
Agent such Excess Notes having the highest face value pursuant to Section 4.1 or
(B) take such action as the Collateral Agent may reasonably request to vest in
the Collateral

-6-



--------------------------------------------------------------------------------



 



Agent control of such Excess Electronic Chattel Paper having the highest face
value pursuant to this Section, such that the aggregate face value of the
remaining Excess Notes that are not endorsed, assigned and delivered to the
Collateral Agent pursuant to Section 4.1 and the remaining Excess Electronic
Chattel Paper that are not in control of the Collateral Agent pursuant to this
Section, shall not exceed $5,000,000 in the aggregate. The Collateral Agent
agrees with each Grantor that the Collateral Agent will arrange, pursuant to
procedures satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for such Grantor to
make alterations to the electronic chattel paper, electronic document or
transferable record permitted under UCC Section 9-105, UCC Section 7-106, or, as
the case may be, Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in control to make without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such electronic chattel paper,
electronic document or transferable record. The provisions of this Section 4.6
relating to electronic documents and “control” under UCC Section 7-106 apply in
the event that the 2003 revisions to Article 7, with amendments to Article 9, of
the Uniform Commercial Code, in substantially the form approved by the American
Law Institute and the National Conference of Commissioners on Uniform State
Laws, are now or hereafter adopted and become effective in the State or in any
other relevant jurisdiction.
     4.7. Letter-of-Credit Rights. If any Grantor is, now or at any time
hereafter, a beneficiary under a letter of credit now or hereafter
(a) individually having a maximum amount that may be drawn in excess of
$1,000,000 in the aggregate (each, a “Material Letter of Credit”) or
(b) collectively, with the letters of credit of all Grantors, having a maximum
amount that may be drawn in excess of $5,000,000 in the aggregate, such Grantor
shall promptly notify the Collateral Agent thereof and, at the request and
option of the Collateral Agent, such Grantor shall, pursuant to an agreement in
form and substance satisfactory to the Collateral Agent, either (A) arrange for
the issuer and any confirmer or other nominated person of each such Material
Letter of Credit and, to the extent all such letters of credit of the Grantors
have a maximum amount that may be drawn in excess of $5,000,000 in the
aggregate, such letters of credit having the highest amounts that may be drawn
(collectively, the “Excess Letters of Credit” and, together with the Material
Letters of Credit, the “Pledged Letters of Credit”), such that the aggregate
maximum amount that may be drawn on such letters of credit which are not Pledged
Letters of Credit does not exceed $5,000,000, to consent to an assignment to the
Collateral Agent of the proceeds of the Pledged Letters of Credit or (B) arrange
for the Collateral Agent to become the transferee beneficiary of such Pledged
Letters of Credit, it being understood that, in each case, the proceeds of such
Pledged Letters of Credit shall be delivered to the applicable Grantor unless an
Event of Default has occurred and is continuing, in which event the proceeds of
such Pledged Letters of Credit shall be applied to the Senior Obligations,
subject to the terms of the Intercreditor Agreement, as provided in Section 8.03
of each Credit Agreement.

-7-



--------------------------------------------------------------------------------



 



     4.8. Commercial Tort Claims. If any Grantor shall, now or at any time
hereafter, hold or acquire a commercial tort claim, such Grantor shall promptly
notify the Collateral Agent in a writing signed by such Grantor of the
particulars thereof and grant to the Collateral Agent, for the benefit of the
Senior Secured Parties, in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to the Collateral Agent. Such notice shall be
deemed to be an amendment to such Grantor’s Perfection Certificate with respect
to such commercial tort claim.
     4.9. Federal Assignment of Claims Act. In addition to the account debtors
listed on Schedule 8 hereto, to the extent any other account debtors or other
persons obligated on any account constituting Collateral with an aggregate value
in excess of $15,000,000 during any fiscal year is a governmental authority
covered by the Federal Assignment of Claims Act or like federal, state or local
statute or rule in respect of the applicable Collateral, the applicable Grantor
shall notify the Collateral Agent and provide the Collateral Agent all necessary
approvals and documentation to evidence compliance and satisfaction with the
requirements of such statute, which evidence shall be in form and substance
reasonably satisfactory to the Collateral Agent.
     4.10. Equipment For Sale. Each Grantor agrees that it will include on each
Compliance Certificate delivered pursuant to Section 6.01 of each Credit
Agreement (i) a reasonably detailed description of any Excluded Inventory sold
during the applicable fiscal year or fiscal quarter, as the case may be,
(ii) the aggregate amount of proceeds arising from such sale or sales, (iii) the
amount of such proceeds to be retained by such Grantor, and (iv) a certification
as to such Grantor’s actual receipt of such proceeds.
     4.11. Other Actions as to Any and All Collateral. Each Grantor further
agrees upon the request of the Collateral Agent and at the Collateral Agent’s
option, to take any and all other actions as the Collateral Agent may reasonably
determine to be necessary or useful for the attachment, perfection and first
priority of, and the ability of the Collateral Agent to enforce, the Collateral
Agent’s security interest in any and all of the Collateral including
(a) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the Uniform Commercial Code of any
relevant jurisdiction, to the extent, if any, that such Grantor’s signature
thereon is required therefor, (b) causing the Collateral Agent’s name to be
noted as secured party on any certificate of title for a titled good if such
notation is a condition to attachment, perfection or priority of, or ability of
the Collateral Agent to enforce, the Collateral Agent’s security interest in
such Collateral, (c) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Collateral Agent to enforce, the Collateral Agent’s security interest in
such Collateral, (d) obtaining governmental and other third party waivers,
consents and approvals, in form and substance satisfactory to the Collateral
Agent including any consent of any licensor, lessor or other person obligated on
Collateral and any party or parties whose consent is required for the security
interest of the Collateral Agent to attach under Section 2, (e) using
commercially reasonable efforts to obtain waivers from landlords in form and

-8-



--------------------------------------------------------------------------------



 



substance satisfactory to the Collateral Agent in addition to those required
pursuant to Section 4.5, and (f) taking all actions under any earlier versions
of the Uniform Commercial Code or under any other law, as reasonably determined
by the Collateral Agent to be applicable in any relevant Uniform Commercial Code
or other jurisdiction, including any foreign jurisdiction.
     5. Relation to Other Senior Collateral Documents. The provisions of this
Agreement shall be read and construed with the other Senior Collateral Documents
referred to below in the manner so indicated.
     5.1. Securities Pledge Agreement. Concurrently herewith certain of the
Grantors are executing and delivering to the Collateral Agent, for the benefit
of the Senior Secured Parties, a securities pledge agreement pursuant to which
each Grantor party thereto is pledging to the Collateral Agent, for the benefit
of the Senior Secured Parties, all of its Equity Interests in its Domestic
Subsidiaries (as defined in each Credit Agreement) and 66% of its Equity
Interests in its first-tier Foreign Subsidiaries (as defined in each Credit
Agreement). Such pledges shall be governed by the terms of such securities
pledge agreement and not by the terms of this Agreement.
     5.2. Patent and Trademark Agreements. Concurrently herewith the Grantors
are executing and delivering to the Collateral Agent, for the benefit of the
Senior Secured Parties, a Patent Collateral Assignment and Security Agreement
(the “Patent Security Agreement”) and a Trademark Collateral Security and Pledge
Agreement (the “Trademark Security Agreement”) pursuant to which the Grantors
are assigning to the Collateral Agent, for the benefit of the Senior Secured
Parties, certain Collateral consisting of patents and patent rights and
trademarks, service marks and trademark and service mark rights, together with
the goodwill appurtenant thereto. The provisions of the Patent Security
Agreement and the Trademark Security Agreement are supplemental to the
provisions of this Agreement, and nothing contained in the Patent Security
Agreement or the Trademark Security Agreement shall derogate from any of the
rights or remedies of the Collateral Agent or any of the Senior Secured Parties
hereunder. Neither the delivery of, nor anything contained in, the Patent
Security Agreement or the Trademark Security Agreement shall be deemed to
prevent or postpone the time of attachment or perfection of any security
interest in such Collateral created hereby.
     5.3. Copyright Memorandum. Concurrently herewith the Grantors are executing
and delivering to the Collateral Agent, for the benefit of the Senior Secured
Parties, for recording in the United States Copyright Office (the “Copyright
Office”), a Memorandum of Grant of Security Interest in Copyrights (the
“Copyright Security Agreement”). Each Grantor represents and warrants to the
Senior Secured Parties that Schedule A to such Copyright Security Agreement
identifies all now existing material copyrights, identified, where applicable,
by title, author and/or Copyright Office registration number and date.
     6. Representations and Warranties Concerning Grantors’ Legal Status. Each
Grantor has previously delivered to the Collateral Agent a certificate signed by
such Grantor and

-9-



--------------------------------------------------------------------------------



 



entitled “Perfection Certificate” (each, a “Perfection Certificate”). Each
Grantor represents and warrants to the Senior Secured Parties as follows:
(a) such Grantor’s exact legal name is that indicated on its Perfection
Certificate and on the signature page hereof, (b) such Grantor is an
organization of the type, and is organized in the jurisdiction, set forth in its
Perfection Certificate, (c) the Perfection Certificate of the applicable Grantor
accurately sets forth such Grantor’s organizational identification number or
accurately states that such Grantor has none, (d) the Perfection Certificate of
the applicable Grantor accurately sets forth such Grantor’s place of business
or, if more than one, its chief executive office as well as such Grantor’s
mailing address if different and (e) all other information set forth on the
Perfection Certificate of the applicable Grantor pertaining to such Grantor is
accurate and complete in all material respects.
     7. Covenants Concerning Grantors’ Legal Status. Each Grantor covenants with
the Senior Secured Parties and the Collateral Agent as follows: (a) without
providing at least thirty (30) days prior written notice to the Collateral
Agent, such Grantor will not change its name, its place of business or, if more
than one, chief executive office, or its mailing address or organizational
identification number if it has one, (b) if such Grantor does not have an
organizational identification number and later obtains one, such Grantor will
promptly (but in any event not later than five (5) Business Days thereafter)
notify the Collateral Agent of such organizational identification number, and
(c) such Grantor will not change its type of organization, jurisdiction of
organization or other legal structure, except as permitted by Section 7.04 of
each Credit Agreement.
     8. Representations and Warranties Concerning Collateral, Etc. Each Grantor
further represents and warrants to the Senior Secured Parties and the Collateral
Agent as follows: (a) such Grantor is the owner of, or has other rights in, or
power to transfer, the Collateral, free from any right or claim of any person or
any adverse Lien, except for the security interest created by this Agreement and
other Liens permitted by the Credit Agreements, (b) none of the Collateral
constitutes, or is the proceeds of, “farm products” as defined in
Section 9-102(a)(34) of the Uniform Commercial Code of the State, (c) other than
the account debtors existing on the date hereof and listed on Schedule 8
attached hereto, and any other account debtors with respect to which notice has
been provided to the Collateral Agent in compliance with Section 4.9, none of
the account debtors or other persons obligated on any of the Collateral with an
aggregate value in excess of $15,000,000 during any fiscal year is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral, (d) to
the best of its knowledge, such Grantor holds no commercial tort claim except as
indicated on its Perfection Certificate, (e) such Grantor has at all times
operated its business in compliance in all material respects with all applicable
provisions of the federal Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances, and (f) all other information set forth on the Perfection
Certificate of the applicable Grantor pertaining to the Collateral is accurate
and complete in all material respects.
     9. Covenants Concerning Collateral, Etc. Each Grantor further covenants
with the Senior Secured Parties as follows: (a) the Collateral, to the extent
not delivered to the Collateral Agent pursuant to Section 4 or disposed of as
permitted by Section 7.06 of each Credit Agreement, will be kept at those
locations listed on such Grantor’s Perfection Certificate and

-10-



--------------------------------------------------------------------------------



 



such Grantor will not remove the Collateral from such locations without
providing at least thirty (30) days prior written notice to the Collateral Agent
except to (i) another location listed on such Grantor’s or any other Grantor’s
Perfection Certificate or (ii) another location of a Grantor that is located
within the United States but not listed on any Grantor’s Perfection Certificate,
as amended from time to time (any such location, an “Unlisted Location”);
provided, that the aggregate value of the Collateral located at such Unlisted
Location shall not exceed $5,000,000, (b) except for the security interest
herein granted and the Liens permitted by the Credit Agreements, such Grantor
shall be the owner of or have other rights in the Collateral free from any right
or claim of any other person or any lien, and such Grantor shall defend the same
against all claims and demands of all persons at any time claiming the same or
any interests therein adverse to the Collateral Agent or any of the other Senior
Secured Parties, (c) such Grantor shall not pledge, mortgage or create, or
suffer to exist any right of any person in, or claim by any person to, the
Collateral, or any Lien in the Collateral in favor of any person, or become
bound (as provided in Section 9-203(d) of the Uniform Commercial Code of the
State or any other relevant jurisdiction or otherwise) by a security agreement
in favor of any person as secured party, other than the Collateral Agent except
for the Liens permitted by the Credit Agreements, (d) such Grantor will keep the
Collateral in good order and repair and will not use the same in violation of
law or any policy of insurance thereon, (e) subject to Section 6.06 of each
Credit Agreement, such Grantor will permit the Collateral Agent, or its
designee, to inspect the Collateral at any reasonable time, wherever located,
(f) such Grantor will pay promptly when due all taxes, assessments, governmental
charges and levies upon the Collateral or incurred in connection with the use or
operation of the Collateral or incurred in connection with this Agreement,
(g) such Grantor will continue to operate, its business in compliance in all
material respects with all applicable provisions of the federal Fair Labor
Standards Act, as amended, and with all applicable provisions of federal, state
and local statutes and ordinances dealing with the control, shipment, storage or
disposal of hazardous materials or substances, (h) such Grantor will not sell or
otherwise dispose, or offer to sell or otherwise dispose, of the Collateral or
any interest therein except for Dispositions expressly permitted by
Sections 7.04 or 7.06 of each Credit Agreement, (i) except in order to secure
the Senior Obligations, such Grantor will not incur or permit to exist any Lien
on any Excluded Inventory and (j) with each annual Compliance Certificate
delivered pursuant to Section 6.01 of each Credit Agreement, the Company shall,
on behalf of itself and each other Grantor, provide information updating each
Grantor’s Perfection Certificate, including, without limitation, any new
locations at which any Collateral is located.
     10. Insurance.
     10.1. Maintenance of Insurance. Each Grantor will maintain with financially
sound and reputable insurers insurance with respect to its properties and
business as required by the Credit Agreements. Such insurance shall be in such
amounts that such Grantor will not be deemed a co-insurer under applicable
insurance laws, regulations and policies and otherwise shall be in such amounts,
contain such terms, be in such forms and be for such periods as may be
reasonably satisfactory to the Collateral Agent. In addition, the All Risk
replacement cost property insurance shall be payable to the Collateral Agent as
lenders’ loss payee as their interests may appear (ATIMA) under a “standard” or
“New York” loss payee clause for the benefit of the Senior Secured Parties.

-11-



--------------------------------------------------------------------------------



 



Further, the Collateral Agent for the benefit of the Senior Secured Parties will
be named as additional insured under such Grantor’s commercial general liability
insurance policies, excess umbrella liability insurance policies, and automobile
liability insurance policies.
     10.2. Insurance Proceeds. The proceeds of any casualty insurance in respect
of any casualty loss of any of the Collateral shall, subject to the rights, if
any, of other parties with an interest having priority in the property covered
thereby, be retained by the applicable Loan Party; provided, that if an Event of
Default has occurred and is continuing, such proceeds shall, upon request by the
Revolving Loan Administrator or the Term Loan Administrator, be deposited with
the Collateral Agent for distribution as provided for in the Loan Documents.
     10.3. Continuation of Insurance. All policies of insurance shall provide
for at least thirty (30) days prior written cancellation notice to the
Collateral Agent. In the event of failure by any Grantor to provide and maintain
insurance as herein provided, the Collateral Agent may, at its option, provide
such insurance and charge the amount thereof to such Grantor. Each Grantor shall
furnish the Collateral Agent with certificates of insurance with corresponding
endorsements and policies evidencing compliance with the foregoing insurance
provisions.
     11. Collateral Protection Expenses; Preservation of Collateral.
     11.1. Expenses Incurred by Collateral Agent. In the Collateral Agent’s
discretion, the Collateral Agent may discharge taxes and other encumbrances at
any time levied or placed on any of the Collateral, maintain any of the
Collateral, make repairs thereto and pay any necessary filing fees or insurance
premiums, in each case if any Grantor fails to do so. Each Grantor agrees to
reimburse the Collateral Agent on demand for all expenditures so made. The
Collateral Agent shall have no obligation to any Grantor to make any such
expenditures, nor shall the making thereof be construed as a waiver or cure of
any Default or Event of Default.
     11.2. Collateral Agent’s Obligations and Duties. Anything herein to the
contrary notwithstanding, each Grantor shall remain obligated and liable under
each contract or agreement comprised in the Collateral to be observed or
performed by such Grantor thereunder. Neither the Collateral Agent nor any other
Senior Secured Party shall have any obligation or liability under any such
contract or agreement by reason of, or arising out of, this Agreement or the
receipt by the Collateral Agent or any other Senior Secured Party of any payment
relating to any of the Collateral, nor shall the Collateral Agent or any other
Senior Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under, or pursuant to, any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent or any other Senior Secured Party in respect of
the Collateral or as to the sufficiency of any performance by any party under
any such contract or agreement, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to the Collateral Agent or to

-12-



--------------------------------------------------------------------------------



 



which the Collateral Agent, or any other Senior Secured Party, may be entitled
at any time or times. The Collateral Agent’s sole duty with respect to the
custody, safe keeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the Uniform Commercial Code of the State or
otherwise, shall be to deal with such Collateral in the same manner as the
Collateral Agent deals with similar property for its own account.
     12. Securities and Deposits. The Collateral Agent may at any time following
and during the continuance of an Event of Default, at its option, transfer to
itself or any nominee any securities constituting Collateral, receive any income
thereon and hold such income as additional Collateral or apply it to the Senior
Obligations, subject to the terms of the Intercreditor Agreement, in accordance
with Section 8.03 of each Credit Agreement. Whether or not any Senior
Obligations are due, the Collateral Agent may following and during the
continuance of an Event of Default demand, sue for, collect, or make any
settlement or compromise which it deems desirable with respect to the
Collateral. Regardless of the adequacy of Collateral or any other security for
the Senior Obligations, any deposits or other sums at any time credited by, or
due from, the Collateral Agent or any other Senior Secured Party to any Grantor
may at any time during the continuance of an Event of Default be applied to, or
set off against, any of the Senior Obligations, subject to the terms of the
Intercreditor Agreement, in accordance with Section 8.03 of each Credit
Agreement.
     13. Notification to Account Debtors and Other Persons Obligated on
Collateral. If an Event of Default shall have occurred and be continuing, each
Grantor shall, at the request and option of the Collateral Agent, notify account
debtors and other persons obligated on any of the Collateral of the security
interest of the Collateral Agent in any account, chattel paper, general
intangible, instrument or other Collateral and that payment thereof is to be
made directly to the Collateral Agent or to any financial institution designated
by the Collateral Agent as the Collateral Agent’s agent therefor, and the
Collateral Agent may itself, if an Event of Default shall have occurred and be
continuing, without notice to, or demand upon, any Grantor, so notify account
debtors and other persons obligated on Collateral. After the making of such a
request or the giving of any such notification, such Grantor shall hold any
proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by such Grantor as trustee for the
Collateral Agent, for the benefit of the Senior Secured Parties and the
Collateral Agent, without commingling the same with other funds of such Grantor
and shall turn the same over to the Collateral Agent in the identical form
received, together with any necessary endorsements or assignments. The
Collateral Agent shall apply the proceeds of collection of accounts, chattel
paper, general intangibles, instruments and other Collateral received by the
Collateral Agent to the Senior Obligations, subject to the terms of the
Intercreditor Agreement, in accordance with Section 8.03 of each Credit
Agreement, such proceeds to be immediately credited after final payment in cash
or other immediately available funds of the items giving rise to them.
     14. Power of Attorney.
     14.1. Appointment and Powers of Collateral Agent. Each Grantor hereby
irrevocably constitutes and appoints the Collateral Agent and any officer or
agent thereof,

-13-



--------------------------------------------------------------------------------



 



with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of such Grantor or
in the Collateral Agent’s own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of any
Grantor, without notice to, or assent by, such Grantor, to do the following:
     (a) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State or any other relevant
jurisdiction and as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and to do, at such Grantor’s expense,
at any time, or from time to time, all acts and things which the Collateral
Agent deems necessary or useful to protect, preserve or realize upon the
Collateral and the Collateral Agent’s security interest therein, in order to
effect the intent of this Agreement, all no less fully and effectively as such
Grantor might do, including (i) the filing and prosecuting of registration and
transfer applications with the appropriate federal, state or local agencies or
authorities with respect to trademarks, copyrights and patentable inventions and
processes, (ii) upon written notice to such Grantor, the exercise of voting
rights with respect to voting securities, which rights may be exercised, if the
Collateral Agent so elects, with a view to causing the liquidation of assets of
the issuer of any such securities and (iii) the execution, delivery and
recording, in connection with any sale or other disposition of any Collateral,
of the endorsements, assignments or other instruments of conveyance or transfer
with respect to such Collateral; and
     (b) to the extent that such Grantor’s authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without such Grantor’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Collateral Agent may deem
appropriate and to execute in such Grantor’s name such financing statements and
amendments thereto and continuation statements which may require such Grantor’s
signature.
     14.2. Ratification by Grantors. To the extent permitted by law, each
Grantor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and is irrevocable.
     14.3. No Duty on Collateral Agent. The powers conferred on the Collateral
Agent hereunder are solely to protect the interests of the Collateral Agent and
the other Senior Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent to exercise any such powers. The Collateral Agent
shall be accountable only for the amounts that it actually receives as a result
of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to any

-14-



--------------------------------------------------------------------------------



 



Grantor for any act or failure to act, except for the Collateral Agent’s own
gross negligence or willful misconduct.
     15. Rights and Remedies. If an Event of Default shall have occurred and be
continuing, the Collateral Agent, without any other notice to, or demand upon,
any Grantor, shall have in any jurisdiction in which enforcement hereof is
sought, in addition to all other rights and remedies, the rights and remedies of
a secured party under the Uniform Commercial Code of the State or any other
relevant jurisdiction and any additional rights and remedies as may be provided
to a secured party in any jurisdiction in which Collateral is located, including
the right to take possession of the Collateral, and for that purpose the
Collateral Agent may, so far as the Grantors can give authority therefor, enter
upon any premises on which the Collateral may be situated and remove the same
therefrom. The Collateral Agent may in its discretion require the Grantors to
assemble all or any part of the Collateral at such location or locations within
the jurisdiction(s) of such Grantors’ principal office(s) or at such other
locations as the Collateral Agent may reasonably designate. Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Collateral Agent shall give to
such Grantor at least ten (10) Business Days prior written notice of the time
and place of any public sale of Collateral or of the time after which any
private sale or any other intended disposition is to be made. Each Grantor
hereby acknowledges that ten (10) Business Days prior written notice of such
sale or sales shall be reasonable notice. In addition, each Grantor waives any
and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Collateral Agent’s rights and remedies hereunder,
including its right following an Event of Default to take immediate possession
of the Collateral and to exercise its rights and remedies with respect thereto.
     16. Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Collateral Agent (a) to fail to incur
expenses reasonably deemed significant by the Collateral Agent to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition,
(b) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove Liens on or any adverse claims against Collateral, (d) to
exercise collection remedies against account debtors and other persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all, or
any portion of, the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the Collateral is of
a specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the

-15-



--------------------------------------------------------------------------------



 



Collateral Agent against risks of loss, collection or disposition of Collateral
or to provide to the Collateral Agent a guaranteed return from the collection or
disposition of Collateral, or (l) to the extent deemed appropriate by the
Collateral Agent, to obtain the services of brokers, investment bankers,
consultants and other professionals to assist the Collateral Agent in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section 16 is to provide non-exhaustive indications of
what actions or omissions by the Collateral Agent would fulfill the Collateral
Agent’s duties under the Uniform Commercial Code of the State or any other
relevant jurisdiction in the Collateral Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Collateral Agent shall not
be deemed to fail to fulfill such duties solely on account of not being
indicated in this Section 16. Without limitation upon the foregoing, nothing
contained in this Section 16 shall be construed to grant any rights to any
Grantor or to impose any duties on the Collateral Agent that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section 16.
     17. No Waiver by Collateral Agent, etc. The Collateral Agent shall not be
deemed to have waived any of its rights and remedies in respect of the Senior
Obligations or the Collateral unless such waiver shall be in writing and signed
by the Collateral Agent with the consent of the requisite Lenders, as provided
for in the relevant provisions of the Intercreditor Agreement or, if the
Intercreditor Agreement has been terminated, as provided for in the relevant
provisions of the applicable Credit Agreement. No delay or omission on the part
of the Collateral Agent in exercising any right or remedy shall operate as a
waiver of such right or remedy or any other right or remedy. A waiver on any one
occasion shall not be construed as a bar to, or waiver of, any right or remedy
on any future occasion. All rights and remedies of the Collateral Agent with
respect to the Senior Obligations or the Collateral, whether evidenced hereby or
by any other instrument or papers, shall be cumulative and may be exercised
singularly, alternatively, successively or concurrently at such time or at such
times as the Collateral Agent deems expedient.
     18. Suretyship Waivers by Grantors. Each Grantor waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. With respect to
both the Senior Obligations and the Collateral, each Grantor assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of, or failure to perfect, any security
interest in any Collateral, to the addition or release of any party or person
primarily or secondarily liable therefor, to the acceptance of partial payment
thereon and the settlement, compromising or adjusting of any thereof, all in
such manner and at such time or times as the Collateral Agent may deem
advisable. The Collateral Agent shall have no duty as to the collection or
protection of the Collateral or any income therefrom, the preservation of rights
against prior parties, or the preservation of any rights pertaining thereto
beyond the safe custody thereof as set forth in Section 11.2. Each Grantor
further waives any and all other suretyship defenses.
     19. Marshaling. Neither the Collateral Agent nor any other Senior Secured
Party shall be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Senior Obligations or any of them or to

-16-



--------------------------------------------------------------------------------



 



resort to such collateral security or other assurances of payment in any
particular order, and all of the rights and remedies of the Collateral Agent or
any other Senior Secured Party hereunder and of the Collateral Agent or any
other Senior Secured Party in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however existing or arising. To the extent that it lawfully may,
each Grantor hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in, or impede the enforcement
of, the Collateral Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Senior Obligations or under
which any of the Senior Obligations is outstanding or by which any of the Senior
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each Grantor hereby irrevocably waives the benefits
of all such laws.
     20. Proceeds of Dispositions; Expenses. Each Grantor jointly and severally
agrees to pay to the Collateral Agent on demand any and all expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by the Collateral
Agent in protecting, preserving or enforcing the Collateral Agent’s rights and
remedies under, or in respect of, any of the Senior Obligations or any of the
Collateral. After deducting all of said expenses, the residue of any proceeds of
collection or sale or other disposition of Collateral shall, to the extent
actually received in cash, be applied to the payment of the Senior Obligations,
subject to the terms of the Intercreditor Agreement, in such order or preference
as is provided Section 8.03 of each Credit Agreement, proper allowance and
provision being made for any Senior Obligations not then due. Upon the final
payment in cash and satisfaction in full of all of the Senior Obligations and
after making any payments required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of
the Uniform Commercial Code of the State, any excess shall be returned to the
applicable Grantor. In the absence of final payment and satisfaction in full of
all of the Senior Obligations, each Grantor shall remain jointly and severally
liable for any deficiency.
     21. Overdue Amounts. Until paid, all amounts due and payable by any Grantor
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the Default Rate.
     22. Governing Law; Consent to Jurisdiction; Service of Process. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PROVISIONS THEREOF
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF, OR RELATING TO, THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY

-17-



--------------------------------------------------------------------------------



 



APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
COLLATERAL AGENT OR ANY OF THE OTHER SENIOR SECURED PARTIES MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH GRANTOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF, OR RELATING TO, THIS AGREEMENT IN ANY NEW
YORK STATE COURT OR FEDERAL COURT SITTING IN NEW YORK. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING IN NEW YORK.
     23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, OR
RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     24. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon each
Grantor and its successors and assigns, and shall inure to the benefit of the
Collateral Agent, the other Senior Secured Parties and their respective
successors and assigns. If any term of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity of all other terms hereof shall
in no way be affected thereby, and this Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable term had not been
included herein. Each Grantor acknowledges receipt of a copy of this Agreement.
     25. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents (as defined in each Credit Agreement) constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and

-18-



--------------------------------------------------------------------------------



 



all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of a signature page
of this Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.
     26. Additional Grantors. Any Subsidiary of any Loan Party (each an
“Additional Grantor”) may hereafter become a party to this Agreement by
executing a counterpart hereof or a joinder agreement, in each case in form and
substance satisfactory to the Collateral Agent, and there shall be no need to
re-execute, amend or restate this Agreement in connection therewith. Upon such
execution and delivery by any Additional Grantor, notice of which is hereby
waived by the Grantors, such Additional Grantor shall be deemed to have made the
representations and warranties set forth herein, and shall be bound by all of
the terms, covenants and conditions hereof to the same extent as if such
Additional Grantor had executed this Agreement as of the Closing Date, and the
Collateral Agent, for the benefit of the Senior Secured Parties, shall be
entitled to all of the benefits of such Additional Grantor’s obligations
hereunder.
     27. Notice, etc. All notices, requests and other communications hereunder
shall be made in the manner and to the addresses set forth in Section 10.02 of
each Credit Agreement or at such other address in the United States as may be
specified by a written notice delivered to the other parties hereto.
     28. Termination. Upon payment in full of all Senior Obligations (excluding
any Obligations with respect to any Secured Cash Management Agreement, Secured
Hedge Agreement or Secured Line) and the termination of all obligations under
the Credit Agreements and all the other Loan Documents (as defined in each of
the Revolving Credit Agreement and the Term Loan Credit Agreement), this
Agreement shall terminate.
[Remainder of page intentionally left blank.]

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound, the undersigned have
caused this Agreement to be duly executed as of the date first above written.

            Grantors:

KAMAN CORPORATION
KAMAN AEROSPACE GROUP, INC.
KAMATICS CORPORATION
KAMAN PRECISION PRODUCTS, INC.
KAMAN AEROSPACE CORPORATION
KAMAN AEROSTRUCTURES GROUP -WICHITA, INC.
KAMAN AEROSTRUCTURES — WICHITA, INC.
KAMAN INDUSTRIAL TECHNOLOGIES CORPORATION
KAMAN X CORPORATION
K-MAX CORPORATION
      By:   /s/ Robert D. Starr         Name:   Robert D. Starr        Title:  
Vice President & Treasurer, Kaman Corporation             By:   /s/ Candace A.
Clark         Name:   Candace A. Clark        Title:   Secretary, each Kaman
Subsidiary     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



Accepted:
BANK OF AMERICA, N.A., as
Collateral Agent

         
By:
  /s/ Jeffrey J. McLaughlin    
 
 
 
Name: Jeffrey J. McLaughlin    
 
  Title:   SVP  

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF ACKNOWLEDGMENT
[TO BE COMPLETED BY GRANTORS]

                          COMMONWEALTH OR STATE OF CONNECTICUT     )          
 
     
 
    )     ss.   Bloomfield
COUNTY OF HARTFORD
        )                                

     On this 15th day of September, 2009, before me, the undersigned notary
public, personally appeared Robert D. Starr, proved to me through satisfactory
evidence of identification, which was personal knowledge, to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that he signed it voluntarily for its stated purpose as Vice President &
Treasurer for Kaman Corporation, a Connecticut corporation.

                  Annette M. Tamalis       (official signature and seal of
notary)        My commission expires: April 30, 2010      

                          COMMONWEALTH OR STATE OF CONNECTICUT     )          
 
     
 
    )     ss.   Bloomfield
COUNTY OF HARTFORD
        )                                

      On this 15th day of September, 2009, before me, the undersigned notary
public, personally appeared Candace A. Clark, proved to me through satisfactory
evidence of identification, which was personal knowledge, to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that she signed it voluntarily for its stated purpose as Secretary for the other
Grantors.

                  /s/ Annette M. Tamalis       (official signature and seal of
notary)        My commission expires: April 30, 2010      

 